Citation Nr: 0209284	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-22 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
duodenal ulcer disease.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


REMAND

In the veteran's November 1999 substantive appeal, he 
requested that he be afforded a personal hearing before a 
traveling member of the Board and that the hearing be held at 
the Huntington, West Virginia, RO.  VA notified the veteran 
in April 2002 that the hearing he had requested was scheduled 
for July 1, 2002.  He was informed that the hearing would be 
conducted using video conferencing techniques, with the 
veteran sitting at the RO and a member of the Board, who will 
be conducting the hearing, sitting in Washington, D.C.  If he 
preferred a hearing where both he and the Board member would 
be in the same room, he was advised that he could decline the 
video conference hearing and have a hearing scheduled for a 
later date, when a member of the board would be visiting the 
RO.  

On June 25, 2002, the Board received the veteran's signed 
statement declining the video conference hearing and he 
expressed his desire to wait until a member of the Board was 
scheduled to visited the RO for his travel board hearing to 
be scheduled.  

Pursuant to the veteran's recent request, his video 
conference hearing, scheduled for July 1, 2002, has been 
canceled, and the matter must be remanded so that a Travel 
Board hearing can be scheduled for a date when a member of 
the Board will be visiting the RO.  


Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule a Travel Board 
hearing for the veteran in accordance 
with 38 C.F.R. §§ 19.75, 20.704 (2001).  
Unless the veteran responds, preferably 
in a signed writing, that he no longer 
desires a Travel Board hearing, the 
hearing should be held.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument on the remanded issues while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




